In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00024-CR
        ______________________________


        GLEN MORRIS BROWN, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 114th Judicial District Court
                Smith County, Texas
           Trial Court No. 114-1289-10




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                         MEMORANDUM OPINION

         Glen Morris Brown1 entered an open plea of guilty to the state jail felony offense of

delivery of a controlled substance, cocaine, in an amount of less than one gram.2 The trial court

sentenced Brown to two years’ incarceration and ordered Brown pay a reimbursement fee of

$140.00 to the Texas Department of Public Safety.

         Brown has filed a single brief for each of three appeals challenging the reimbursement

order in the trial court’s judgment in each of the three cases for which he was convicted.                     For the

reasons we state in our opinion issued in cause number 06-11-00022-CR, we find there was

insufficient evidence for the trial court to assess the reimbursement fee, and we modify the

judgment to strike that provision.




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
2
 In the same proceeding, Brown pled guilty to another state jail felony charge of manufacture or delivery of a
controlled substance, cocaine, less than one gram (our cause number 06-11-00022-CR) and to a first degree felony
charge of possession of a controlled substance with intent to deliver, in an amount of four grams or more but less than
200 grams (our cause number 06-11-00024-CR). See generally TEX. HEALTH & SAFETY CODE ANN. § 481.112
(West 2010). Brown has filed a single brief raising the same issue in all three cases; we reach the same result in those
other two cases, released today in separate opinions bearing those cause numbers.

                                                           2
      As modified, the trial court’s judgment and sentence is affirmed.




                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:      July 11, 2011
Date Decided:        August 2, 2011

Do Not Publish




                                              3